Title: From John Quincy Adams to Walter Hellen, 8 August 1810
From: Adams, John Quincy
To: Hellen, Walter



My Dear Sir,
St Petersburg 8 August 1810.

Some time since my wife received a letter from Mrs. Johnson, in which it was not mentioned that you and Mr. Boyd had thoughts of sending a vessel here, but that you wanted some information respecting the Commerce of this place, which might assist you in ascertaining the objects of speculation most advantageous for the market. In consequence of which I immediately applied to the Brothers Raimbert, Nephew & Co, a very respectable house, with which I was well acquainted when I was formerly here in 1781 and 1782, and with whom I have had the pleasure of reviving my acquaintance since my return. I mentioned to them your desire, knowing that there was no person better able to furnish the information which you wished, or who would furnish it with more accuracy and integrity—I told them, that if in consequence of the information you should obtain; you should conclude to send a vessel, I should recommend them to you as consigned, in whose integrity and capacity the utmost reliance may be placed—they accordingly prepared & furnished me the two papers enclosed, which I hope will fully answer your purposes.
The State of all the Commerce of the World is at this time so extremely precarious, so liable to sudden and violent measures, of all the European Governments, and subjected to so much vexation, oppression & extortion, in every shape, that I can hardly venture to add to these papers any advice, upon which you could place confidence, in determining upon an Adventure—Especially as from the State of the Reason, you could not after receiving this letter expedite a vessel for this place untill the approach of the ensuing Spring—One might as well undertake to predict the history of the year five thousand, as to foresee what the next winter will bring forth, in regard to Commerce in general and to that of the United States in particular—Of seventy or eighty vessels direct from America, which have arived this Season, I learn that allmost all, are likely to make prosperous voyages; but none are suffered to enter, coming from Ports of any Country at War, with Russia, or which have even touched there upon—their voyages—The Ports of Portugal in Europe, and those in Spain under British influence are included in these pr prohibitions.
This morning I received your favour of 22 March, together with those of about the same date for my wife and Catherine, and with them a letter from R. Kettell at Gottenburg—He mentioned that he has no prospect of disposing of his Cargo there, and was unwilling to bring it here, because it consists partly of Teas and Tobacco, unsaleable Articles at this Market—He was afraid to leave them behind, and proceed with the rest.—You will see by the enclosed papers that Teas and Tobacco, are in fact articles not suited to this Market—But if he has Cotton, that is in great demand, and would fetch high prices.—
I have requested Messrs. Raimbert Brothers, Nephews & Co. to furnish me with a price current which I shall send to Mr. Kettell, by the first Mail to Sweden, which will go the day after tomorrow—From that he will be able to judge, whether the interest of his owners, will admit of his coming hither—In that case I shall recommend him for the transaction of his business to Messrs. Raimbert, as I recommend them to you as Correspondents, in case you should have any business to be transacted in this place hereafter
I will write you again and more at large, as soon as I can—I write this in haste, to secure the opportunity of a fast sailing vessel bound to Baltimore, which is about to sail this day or tomorrow from Cronstadt.
We are all well, and beg to be remembered most affectionately to Mrs. Johnson Mrs. Hellen. Mr. and Mrs. Boyd and all the family.Truly yours.
